Order entered August 8, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-22-00757-CV

                     IN RE WESLEY JONES, Relator

        Original Proceeding from the Criminal District Court No. 7
                          Dallas County, Texas
                   Trial Court Cause No. F22-18807-Y

                                 ORDER
                Before Justices Myers, Nowell, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.   We also DENY relator’s request for temporary relief as

MOOT.


                                         /s/   BONNIE LEE GOLDSTEIN
                                               JUSTICE